Citation Nr: 1810210	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), with major depressive disorder (MDD) with psychotic features, and alcohol, cannabis, and opiate abuse in remission.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in relevant part, granted service connection for MDD with psychotic features, and alcohol, cannabis, and opiate abuse in remission, and assigned an initial 30 percent disability rating, effective September 2, 2011; and determined that new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for PTSD had not been received.  

In January 2015, the Board determined that the issue of entitlement to service connection for PTSD must be reconsidered on a de novo basis without regard to prior final denials by reason of the association of additional, pertinent service department records in the appeal.  The claims on appeal were remanded to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

In a May 2017 decision, the Board granted entitlement to service connection for PTSD and remanded the increased rating and TDIU claims to the AOJ in order to adjudicate the claim concerning the appropriate rating for service-connected psychiatric disability, including the now service-connected PTSD. 


FINDINGS OF FACT

1.  For the entire appeal period, the evidence is at least evenly balanced as to symptoms of the Veteran's service-connected PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, but the symptoms and impairment have not more nearly approximated total occupational and social impairment.

2.  The Veteran's service-connected psychiatric disabilities, specifically PTSD with MDD, have rendered him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating, but no higher, for PTSD, with MDD with psychotic features, and with alcohol, cannabis, and opiate abuse in remission, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Codes (DCs) 9411, 9434 (2017).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2011, before service connection was granted for the psychiatric disabilities on appeal.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matters decided herein has been obtained.  The AOJ has obtained the Veteran's VA treatment records and records associated with his claim for Social Security Administration (SSA) disability benefits, and his private medical records have been obtained to the extent possible.  Although the Veteran provided authorization for VA to obtain continuing private treatment records from H. J., M.D., in October 2014, these records were not obtained by the AOJ.  Following the Board's remand in January 2015, the AOJ issued a January 2016 letter to the Veteran asking him to again provide VA with authorization to obtain records from Dr. J., as the prior authorization had expired.  The Veteran did not respond to this request.  Thus, the Board finds that no further action to attempt to obtain additional treatment records from Dr. J. is required.  38 C.F.R. § 3.159(c)(1)(i). 

The Veteran has additionally ben afforded adequate VA examinations for adjudicating the claimed issues on appeal.  

The AOJ substantially complied with the Board's May 2017 remand directives by assigning a disability rating for the entirety of the Veteran's psychiatric disabilities, rated as a single disability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication that additional evidence is available or required for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Higher Initial Disability Rating

	A.  Governing Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations.  See, generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 26 (1999);

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The criteria for rating PTSD and MDD are found at 38 C.F.R. § 4.130, DCs 9411 and 9434.  PTSD and MDD, like all other mental health disabilities, are rated under the General Rating Formula for Mental Disorders.  While it may be possible to attribute certain mental symptoms to the specific PTSD and MDD diagnoses, because all psychiatric disorders, other than eating disorders, are evaluated under the same criteria, it is appropriate to assign a single evaluation encompassing all service-connected psychiatric symptoms, regardless of how they are diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009). 

Under the General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration."  Id. at 117.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

As recently indicated by the United States Court of Appeals for Veterans Claims (Court), "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment."  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  

Per applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, not solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

	B.  Analysis

The record contains an initial private mental health evaluation, conducted by Dr. J., dated in August 2011, just prior to the commencement of the current appeal period.  Dr. J. noted that the Veteran no longer had friends that were close to him.  The Veteran had difficulties in employment, going from job to job, and getting tired from any given job quickly, and then leaving it.  The Veteran reported disturbing memories, and thoughts and images of his stressful military experience and service in Vietnam.  He reported disturbing dreams, and reported having a physical reaction, feeling his heart pounding, having trouble breathing, and breaking out in sweats, when something reminded him of Vietnam.  The Veteran reported that he avoided thinking of his stressful military experience.  He also reported losing interest in activities that he used to enjoy.  He reported feeling distant and cut off from other people, and feeling emotionally numb and unable to have loving feelings for people who are close to him.  He also had feelings of a foreshortened future.  Dr. J. further noted that the Veteran had early, middle, and late insomnia.  He reported feeling irritable and having angry outbursts, having difficulty concentrating, and being hypervigilant and super alert.  He also reported feeling jumpy and startling easily.  He felt sad most of time, and had feelings of guilt.  He reported having difficulty making decisions, and he could not concentrate like usual.  He also endorsed experiencing symptoms like sudden rushes, intense fear, and anxiety that come out of the blue for no apparent reason or result from a situation where he did not expect.  He reported crying over little things, and he reported sometimes thinking of death, but had never thought of killing himself.  Dr. J. additionally noted that the Veteran had been convicted of killing one of his neighbors and that he served a 20 year prison sentence that ended in 2004.  Dr. J. recommended a combination of psychotherapy and psychopharmacology.  

The Veteran's SSA records associated with the claims file contain an October 2011 comprehensive psychological evaluation.  The evaluation report noted the Veteran's report of crying spells, periods of sadness, worthlessness and helplessness, irritability, guilt, decreased appetite, a decreased interest in sex, and insomnia, sleeping fewer than five hours per day.  The Veteran's records indicated a history of a wish to die, but that he denied having active suicidal ideation.  The psychiatrist treatment records indicated that he experienced panic-like symptoms that occurred more frequently when he was in crowded places.  He experienced flashbacks and feelings of re-experiencing combat in Vietnam, two to three times per day.  He also had frequent nightmares, and was hypervigilant.  The mental status examination was largely normal, although the Veteran became distressed, and twice became tearful during the interview when discussing psychiatric symptoms and Vietnam experiences.  Some memory impairment was present; the psychologist indicated that his working memory was only fair.  

The record additionally contains the report of an initial VA contracted mental disorders examination dated in December 2011.  The Veteran reported constant feelings of being jittery, having a depressed mood with no motivation, and of social detachment.  He reported average nightly sleep of only three to four hours.  He also reported a history of violent behavior-describing his murder charge and conviction.  The Veteran also reported having had severe, problematic MDD symptoms maintained by medications.  With psychotropic medications, the examiner indicated that his symptoms were moderate.  The symptoms were constant, continuous, or ongoing.  The Veteran additionally reported that his symptoms affected total daily functioning which resulted in chronic unemployment.  While the mental status examination revealed largely normal findings, the examiner noted that the Veteran had a hallucination history that was intermittently present, and included a diagnosis of paranoid schizophrenia, and a reported history of auditory and visual hallucinations involving war settings.  

Follow-up treatment reports from Dr. J. dated from February 2012 to April 2013 noted that the Veteran had a constricted affected and was slightly anxious but that he was sleeping better and felt a little bit better with medications.  He was additionally consistently noted to not have any friends, and that he did not socialize.  He continued to report becoming easily irritated and his affect was continually noted to be constricted.  He continued with the same medications of Haldol, trazodone, and citalopram, as originally prescribed.  

An August 2014 mental residual functional capacity assessment associated with the SSA records noted that the Veteran had memory and concentration limitations, including a moderately limited ability to understand and remember detailed instructions, to maintain attention and concentration for extended periods, or to perform activities within a schedule, maintain attendance and be punctual within customary tolerances.  He additionally had a moderately limited ability to interact appropriately with the general public, and to accept instruction and respond appropriately to criticism from supervisors.  He was additionally moderately limited in his ability to respond appropriately to changes in the work setting.  

VA mental health treatment records associated with the claims revealed ongoing treatment for the Veteran's psychiatric disability symptoms.  During a March 2014 VA mental health consultation, he was noted to have fair insight, and poor judgment.  A March 2015 report noted that the Veteran was getting more agitated while in the process of transferring medical care to a new clinic.  He reported being out of medications for a month.  He reported seeing things by the side of his eyes.  He was not sleeping, but was waking up after only one hour.  He reported being jumpy, startled by noise, and that he avoided crowds.  He reported having mood swings, some depression, hearing noises of something moving.  He was also hypervigilant, and had nightmares and flashbacks from combat.  He was given new prescriptions for the medications he had been taking.  An April 2015 treatment report noted that he was doing better, sleeping up to eight hours, and he denied having nightmares or flashbacks, and reported that his hallucinations were no longer present.  He continued feeling a little depressed.  

A more recent VA mental disorders examination was conducted in May 2016.  The examiner noted that the Veteran had a progression in his symptoms since his participation in treatment with Dr. J., as his symptoms were less severe than described at his 2011 appointment with Dr. J.  The Veteran's noted symptoms included suspiciousness, anxiety, depressed mood, and chronic sleep impairment.  He reported being suspicious of others and having difficulty trusting others.  He reported that he had not done well in relationships and that he tried to stay away from people as much as possible.  He described sleep as being limited to about three to four hours per night, and that he had difficulty falling and staying asleep.  He reported not having nightmares, and not seeing stuff in the corner as much as before.  He reported ongoing anger issues, having to separate himself from his daughter's mother due to her making him feel very angry.  He reported having a history of getting into physical fights with others, and he was notably defensive when asked about having problems with violence.

The Veteran's mental health symptoms appeared to have again reverted to a higher severity at the time of a December 2016 VA mental health consultation report.  He reported that he had not been sleeping, getting only two hours of sleep, and that he had anxiety, and was seeing things crawling in the ground.  He also would hear someone calling his name and other noises.  He also had combat related nightmares three to four times a night about rockets coming in.  He also would see flashes of explosions and hear them.  He reported feeling depressed, having mood swings, and getting angry and irritable.  He tried to stay away from people.

Over the course of the appeal period, the Veteran's psychiatric symptoms have appeared to vary considerable, sometimes appearing to be more controlled by medications than at other times.  Notably, however, even during episodes where he was reportedly on medications and experiencing fewer symptoms, the evidence reasonably indicates that the Veteran continued to experience severe mental health symptoms, including ongoing depression, irritability, and an inability to establish and maintain effective relationships. 

Based on the evidence, the Board finds that the criteria for an initial 70 percent rating for the Veteran's service-connected psychiatric disabilities have been met.  Symptoms throughout the appeal period have included near continuous depression and panic, affecting his ability to function independently, impaired impulse control, difficulty in adapting to stressful circumstances, including in a work or work-like setting, and an inability to establish and maintain effective relationships.  These symptoms are equivalent to those specifically contemplated in the criteria for a 70 percent rating.  To the extent that this conclusion conflicts with those of the VA examiners regarding the criteria that the symptoms and overall level of impairment most nearly approximate, this question involves an adjudicative and not a medical determination.  38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

A higher initial rating of 100 percent is not, however, warranted, as the Veteran did not have symptoms or overall impairment more nearly approximating the criteria for a 100 percent rating.  He did not have gross impairment in thought process or communication, grossly inappropriate behavior, and during the appeal period was not in persistent danger of hurting himself or others.  He additionally was not shown to have an inability to perform activities of daily living, to be disoriented to time or place, or to have memory loss for names of close relative, his own occupation, or his own name.  Moreover, while the Veteran reported having visual and auditory hallucinations, these have not occurred persistently, but have been occurring more on an intermittent basis.  Accordingly, it cannot be said that the Veteran's symptoms approximated the persistent hallucinations in the criteria for a 100 percent rating.  Moreover, the Veteran indicated on the most recent VA examination that he goes to church or the store on a regular basis, and spends time with other people watching sports, going to church, or going to family gatherings.  Thus, the overall level of impairment does not more nearly approximate total social impairment.

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the service-connected psychiatric disabilities more nearly approximate occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.  As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to an initial rating of 70 percent, is warranted for the entire period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  As the preponderance of the evidence is against a higher initial rating, the benefit of the doubt doctrine is not otherwise for application. 

      C.  Extraschedular Consideration

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence in this case does not show that the symptoms associated with the Veteran's psychiatric disabilities present an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology during the appeal period.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed and symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  

Furthermore, the Board notes that, as explained below, it is granting entitlement to a TDIU.  The award of a TDIU for the entirety of the appeal period renders moot the question of entitlement to an extraschedular rating.  Cf. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (superseded in part by regulation).

III.  TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

In the instant appeal, service connection is in effect for PTSD, with MDD with psychotic features, and alcohol, cannabis, and opiate abuse in remission, the severity of which the Board has now determined warrants a 70 percent rating.  Thus, the rating satisfies the percentage criteria for schedular TDIU eligibility under 38 C.F.R. § 4.16(a) for the entire appeal period.  

In his May 2012 VA Form 21-8940, the Veteran asserted that his service-connected MDD was the disability that primarily prevented him from securing or following a substantially gainful occupation.  He reported having worked primarily as a truck driver and bus driver.  He indicated that he became too disabled to work in May 2011.  He specifically reported that he stopped working because of his nerves and his medications.  He further indicated that he completed two years of college, but that he did not have any other type of education or training.  

A report of the Employment Security Commission of North Carolina, received in July 2012, indicated that the Veteran was discharged from his last employment due to "trouble in the yard."  The Veteran apparently arrived at work one day to discover employees arguing at work and was told by his boss that he could no longer work for the company.  His boss apparently made a comment about people outside the state working for the company.  The report is inconclusive with respect to the Veteran's involvement in the noted work conflict.

An unsigned May 2011 request for employment information noted that the Veteran last worked for a towing company as a tri-axle truck driver and that he was "let go" in May 2011.   No reasons were provided for the Veteran's dismissal from the job.

The medical evidence of record supports the Veteran's contention that his psychiatric disability symptoms inhibit his ability to secure and maintain gainful employment.  The initial mental health evaluation with Dr. J., noted his difficulty maintaining employment as a result of getting tired from his various jobs quickly and then leaving them.  The December 2011 VA examiner noted that the Veteran's psychiatric disability symptoms affected his daily functioning which resulted in chronic unemployment.  The August 2014 mental residual functional capacity assessment noted that the Veteran had a moderately limited ability to understand and remember detailed instructions, and to maintain attention and concentration for extended periods, or to perform activities within a schedule, maintain attendance, and be punctual within customary tolerances, all activities required for competent employment.  He had a moderately limited ability to interact appropriately with the general public, and to accept instruction and respond appropriately to criticism from supervisors.  He was additionally moderately limited in the ability to respond appropriately to changes in the work setting.  The medical evidence also noted the Veteran's ongoing efforts to isolate himself from other people.  

In contrast to this evidence, the May 2016 VA examiner indicated that the Veteran's depression did not prevent him from completing physical labor tasks such as lifting, pushing or pulling.  The examiner indicated that the Veteran's reported work history was only disrupted by problems in the prior company and not related to his mental health symptoms.  The examiner did note that the Veteran had problems trusting other people at work and so would avoid co-workers.  The examiner further noted that with respect to sedentary employment, the Veteran's psychiatric disabilities did not fully prevent him from completing sedentary tasks such as answering phones, filing papers, or other sedentary desk positions.  

The ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 134 (Fed. Cir. 2014).  In considering the question of the Veteran's capability of securing and following substantially gainful employment, the evidence tends to indicate that he would have significant difficulty associating with the public, with coworkers, and with superiors.  While he may indeed be able to perform the labor associated with a physical or sedentary job, his ability to relate to others, including with respect to appropriately responding to criticism from supervisors, would appear to impose significant limitations.   Moreover, other psychiatric disability symptoms, including chronic depression and chronic sleep impairment would also appear to have a significant negative effect on the Veteran's employment prospects, particularly in light of his limited educational and occupational history.

The evidence is thus at least evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to an initial rating higher of 70 percent, but no higher, for PTSD, with MDD with psychotic features and alcohol, cannabis, and opiate abuse in remission, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


